DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks, filed December 31, 2021 (hereinafter “Remarks”), with respect to the 35 U.S.C. §102 rejection of claims 9 and 10 and the 35 U.S.C. §103 rejection of claims 1-8 and 11-13 have been fully considered and are persuasive.  The rejections of claims 9 and 10; 1-8 and 11-13 have been withdrawn. 

On pages 6-9 of the Remarks, Applicant argues paragraphs [0023] and [0025] support touch zones that are not predefined to any location.  Examiner agrees.
After further review of the specification as filed, Examiner notes his interpretation of the claim limitation “wherein neither of the two different touch zones is pre-defined to any particular location” was unreasonably broad.  Examiner agrees that Segawa, Figs. 9 and 14, items rg1 and rg2 do not disclose the limitation as claimed.



Applicant's remaining arguments filed December 31, 2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.

On pages 5-6 of the Remarks, Applicant argues claim 9 is supported by at least paragraphs [0023] and [0025] of the specification as filed.  Examiner is not persuaded.
Examiner agrees paragraphs [0023] and [0025] support touch zones that are not pre-defined to particular locations.  However, paragraphs [0023] and [0025] fail to expressly disclose:
“(1) identifying a first side of the touchscreen that is proximal to the first touch zone, 
(2) identifying a second side of the touchscreen that is proximal to the second touch zone, and 
(3) identifying that the first side and the second side are opposite each other on of the touchscreen” (emphasis added).

Paragraphs [0023] and [0025] of the specification as filed only disclose:
“In another embodiment, the three zones 200, 210, and 220 are not pre-defined to particular locations on the touchscreen 20. In these cases, the gesture recognition programming 54 looks for an adequate number of separate contact points within two different areas that exist on opposite sides of the screen 20. For example, the programming 54 could look for two clusters of at least three contact points. If the points within each clusters are sufficiently close to each other to fall 

“In embodiments where the touch zones are not predefined, steps 310 and 320 will examine the entire touchscreen 20 to look for sufficient touches. Once found, as described above, optional step 325 may then display on the touchscreen an indication of the third touch zone. Note that optional step 325 can also be used in cases where touch zones are predefined. In this case, the third zone is not visually displayed on the touchscreen until after the first two zones have received recognized touches (steps 310 and 320). In either case, the method would then continue after optional step 325 at step 330.”

Examiner notes there does not appear to be any disclosure regarding identifying first/second sides.
Therefore, Examiner is maintaining his interpretation that the specification as originally filed does not appear to include any disclosure regarding identifying a first/second side of the touch screen that is proximal to the first/second touch zone.
If Applicant did not disclose specific detail regarding identifying of a first/second side because it is believed to be common knowledge available to a person having ordinary skill in the art then a statement for the record is requested to that effect.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/371,422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 9 recites “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: 
(1) identifying a first side of the touchscreen that is proximal to the first touch zone, 
(2) identifying a second side of the touchscreen that is proximal to the second touch zone, and 
(3) identifying that the first side and the second side are opposite each other on of the touchscreen” (emphasis added).


The specification of priority application 15/371,422 as originally filed appears limited to identifying contacts in a predefined touch zone (paragraphs [0018] and [0023] and Figs. 2 and 3).  As best as Examiner can tell there is no identifying of the physical side of the touch screen or identifying that first and second sides are opposite of each other.  The location of the touch zones appears to be determined by the system and then presented to the user rather than identified after a touch has been detected.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: (1) identifying a first side of the touchscreen that is proximal to the first touch zone, (2) identifying a second side of the touchscreen that is proximal to the second touch zone, and (3) identifying that the first side and the second side are opposite each other on of the touchscreen” (claim 9 – emphasis added) (see 35 USC § 112 rejection below for further details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying touch inputs in zones that are predefined on opposite sides, does not reasonably provide enablement for “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: (1) identifying a first side of the touchscreen that is proximal to the first touch zone, (2) identifying a second side of the touchscreen that is proximal to the second touch zone, and (3) identifying that the first side and the second side are opposite each other on of the touchscreen” (claim 9 – emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 9 recites “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: 
(1) identifying a first side of the touchscreen that is proximal to the first touch zone, 
(2) identifying a second side of the touchscreen that is proximal to the second touch zone, and 
(3) identifying that the first side and the second side are opposite each other on of the touchscreen” (emphasis added).

Examiner notes the specification as filed does not appear to include any disclosure regarding identifying a side of the touch screen or ensuring touch zones are sufficiently far.


Allowable Subject Matter
Claims 1-8 are allowed.
  
The following is an examiner’s statement of reasons for allowance:.
The prior art of record teaches a touch device with touch zones on opposite sides (see at least Segawa et al. USPN 2017/0060357).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “method of using a device having a touchscreen to ensure input from two parties for the purpose of assuring proper consent to a document comprising: a) on the device, displaying the document on the touchscreen; b) on the device, detecting a plurality of points of contact on the touchscreen at each of two different touch zones located distant from each other on the touchscreen to verify the device is being properly held, wherein neither touch zone is pre-defined to any particular location on the touchscreen but is identified after detecting and analyzing the plurality of points of contact; c) on the device, after detecting the plurality of points of contact at the two different touch zones, displaying a mechanism for receiving consent at a third touch zone; d) on the device, only while still detecting the plurality of points of contact at the two different touch zones, recognizing consent by detecting an input of consent at the third touch zone; and e) recording the consent in a data memory” (see at least claim 1 – emphasis added).




Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record teaches a touch device with touch zones on opposite sides (see at least Segawa et al. USPN 2017/0060357).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “method of detecting a three-handed gesture on a touchscreen comprising: a) detecting proper contact at two different touch zones located on the touchscreen, wherein neither of the two different touch zones is pre-defined to any particular location on the touchscreen but is identified after detecting and analyzing the touchscreen contact, wherein proper contact at the two different touch zones is identified by: i) detecting a first cluster of three points of contact on the touchscreen that are proximal to each other to form a first touch zone, ii) detecting a second cluster of three point of contact on the touch screen that are proximal to each other to form a second touch zone, and iii) ensuring the first touch zone is sufficiently far from the second touch zone by: (1) identifying a first side of the touchscreen that is proximal to after detecting proper contact at the two different touch zones, displaying an input mechanism at a third touch zone that is separated on the touchscreen from the first and second touch zones; and c) on the device, only while still detecting the proper contact at the two different touch zones and while displaying the input mechanism, recognizing contact on the touchscreen at the input mechanism” (claim 9 – emphasis added).

Claims 10-13 are dependent on claim 9, and objected to as allowable for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
DeMena, III (USPN 2016/0328077) and Masuda et al. (USPN 2013/0088434) teach determining contact with a left/right side of a touch device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623